DETAILED ACTION
This office action is in response to amendment filed on 11/7/2022.
Claims 1, 2, 8, 13 and 18 are amended.
Claims 7, 16 and 20 are cancelled.
Claims 1 – 6, 8 – 15, 17 – 19 and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 12 – 15, 18, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramalingam et al (US 20150358392, hereinafter Ramalingam), in view of Alexander et al (US 20170171164, hereinafter Alexander).

As per claim 1, Ramalingam discloses: An apparatus comprising: a memory to store instructions; and at least one processor, wherein based on execution of the instruction, the at least one processor is to: 
determine hardware or software resources associated with a composite node, based on a request to verify resources provided by a composite node; (Ramalingam [0020]: “(a) receiving configuration and system settings of the virtual desktop infrastructure from a system administrator or a user, (b) discovering the hardware, the software, and the network configuration of one or more virtual desktop servers hosting the virtual desktop infrastructure, and storing the configuration and system settings discovered into a deployment database”.)
determine if the hardware or software resources are approved, wherein to determine if the hardware or software resources are approved comprises; (Ramalingam [0024]: “(b) a pre-requisites scan report for determining if the resource of the hardware and software of existing virtual desktop meets the pre-requisites of the virtual desktop infrastructure to be deployed”.)
and cause transmission of a response indicating whether the composite node is valid or invalid based on whether the hardware or software resources are approved. (Ramalingam [0020]: “and (h) generating status reports of the virtual desktop infrastructure deployment, and storing the status, the reports, and the logs of the virtual desktop infrastructure deployment into the deployment database”.)

Ramalingam did not explicitly disclose:
wherein the request comprises an approved set of resources that specifies approved manufactures of hardware and sources of software;
determine if a manufacturer of the hardware and source of the software resources are within the approved set of resources, 
identify a hardware or software resource as valid if within the approved set of resources, 
and identify a hardware or software resource as invalid if not within an approved set of resources;

However, Alexander teaches:
wherein the request comprises an approved set of resources that specifies approved manufactures of hardware and sources of software; (Alexander [0053]: “For example, the client may desire to initiate a virtual server in a shrouded manner, that is the virtual server and its contents not being accessible by any other virtual server in the hosting system. Additionally, the client may prefer that the cloud provider also is able to access the virtual server or its contents. Thus, prior to initiating the virtual server, the client may desire to confirm that the hosting system on which the virtual server is being initiated is capable of such a shrouded virtual server. For example, for the hosting system to be capable of such a shrouded virtual server, the client may determine that the hosting system has to be equipped with predetermined hardware and software components, such as a particular brand and version of processors, memory, operating system, or any other components. The technical solutions described herein facilitate the client to confirm that the virtual server is deployed on the hosting system with the security characteristics desired. The technical solutions facilitate such a verification by a trusted authority, such as the computer manufacturer, or another third-party, and without a possibility of the confirmation being spoofed”.)
determine if a manufacturer of the hardware and source of the software resources are within the approved set of resources, identify a hardware or software resource as valid if within the approved set of resources, and identify a hardware or software resource as invalid if not within an approved set of resources; (Alexander [0055]: “The technical solutions further facilitate the client to authenticate (or certify) functions and/or features of the hosting system, such as the hardware components. Further yet, the client may confirm attributes of the hosting system (for example, physical hardware such as make, model, serial number, and so on). Thus, in an example, the client, with no prior relationship with the cloud provider, may securely communicate with a verification system, such as a third party system, or a manufacturer of a hosting system to request and obtain resources and features specific to computing hardware and/or software of the hosting system. Thus, the technical solutions provide a secure process to validate the underlying hardware and/or software configuration of the hosting system. Accordingly, the technical solutions facilitate the client to perform a remote attestation to request and authenticate that a specific server of the hosting system is commissioned for use in response to the server being of a machine type known to support shrouded virtual servers and that this feature is enabled and running on the server”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Alexander into that of Ramalingam in order to have the request comprises an approved set of resources that specifies approved manufactures of hardware and sources of software; determine if a manufacturer of the hardware and source of the software resources are within the approved set of resources, identify a hardware or software resource as valid if within the approved set of resources, and identify a hardware or software resource as invalid if not within an approved set of resources. Alexander [0053] provided a motion for combining the references by teaches: “facilitate the client to confirm that the virtual server is deployed on the hosting system with the security characteristics desired. The technical solutions facilitate such a verification by a trusted authority, such as the computer manufacturer, or another third-party, and without a possibility of the confirmation being spoofed”, such combination would enhance the overall appeals of all references and is therefore rejected under 35 USC 103.


As per claim 2, the combination of Ramalingam and Alexander further teach:
The apparatus of claim 1, further comprising an interface coupled to the at least one processor, wherein the interface comprises one or more of: a network interface, a fabric interface, or a compute sled interface. (Ramalingam [0014]: note a network interface is inherently required.)

As per claim 3, the combination of Ramalingam and Alexander further teach:
The apparatus of claim 1, wherein the request to verify resources provided by a composite node is received from a tenant, sub-tenant, or application. (Ramalingam [0020]: “(a) receiving configuration and system settings of the virtual desktop infrastructure from a system administrator or a user”.)

As per claim 4, the combination of Ramalingam and Alexander further teach:
The apparatus of claim 1, wherein the composite node is rented to a tenant, sub-tenant, or customer. (Ramalingam [0020])

As per claim 5, the combination of Ramalingam and Alexander further teach:
The apparatus of claim 1, wherein the composite node comprises local or remote hardware or software resources allocated for use by the composite node. (Ramalingam [0020]: “(a) receiving configuration and system settings of the virtual desktop infrastructure from a system administrator or a user, (b) discovering the hardware, the software, and the network configuration of one or more virtual desktop servers hosting the virtual desktop infrastructure, and storing the configuration and system settings discovered into a deployment database”.)

As per claim 6, the combination of Ramalingam and Alexander further teach:
The apparatus of claim 1, wherein to determine hardware or software resources associated with the composite node, the at least one processor is to access a table of remote of local hardware or software resources allocated for use by the composite node. (Ramalingam [0020]: “(a) receiving configuration and system settings of the virtual desktop infrastructure from a system administrator or a user, (b) discovering the hardware, the software, and the network configuration of one or more virtual desktop servers hosting the virtual desktop infrastructure, and storing the configuration and system settings discovered into a deployment database”.)

As per claim 12, the combination of Ramalingam and Alexander further teach:
The apparatus of claim 1, comprising: a server, data center, rack, blade, or computing platform. (Ramalingam figure 1.)

As per claim 13, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 14, it is the method variant of claim 5 and is therefore rejected under the same rationale.
As per claim 15, it is the method variant of claim 6 and is therefore rejected under the same rationale.
As per claim 18, it is the computer-readable medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 19, it is the computer-readable medium variant of claim 6 and is therefore rejected under the same rationale.

As per claim 21, the combination of Ramalingam and Alexander further teach:
The computer-readable medium of claim 18, comprising instructions stored thereon that if executed by at least one processor, cause the at least one processor to: receive a request to execute a workload request and validate that the request is from an entity that is permitted to cause workload performance. (Ramalingam [0064]: verify user credentials.)

Claims 8 – 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam and Alexander, and further in view of Xu et al (USPAT 10803413, hereinafter Xu).

As per claim 8, the combination of Ramalingam and Alexander did not teach:
The apparatus of claim 1, wherein based on execution of the instructions, the at least one processor is to: receive a request to execute a workload request and translate the request into at least one message for a hardware resource associated with the composite node.
However, Xu teaches:
The apparatus of claim 1, wherein based on execution of the instructions, the at least one processor is to: receive a request to execute a workload request and translate the request into at least one message for a hardware resource associated with the composite node. (Xu figure 2A)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Xu into that of Ramalingam and Alexander in order to receive a request to execute a workload request and translate the request into at least one message for a hardware resource associated with the composite node. Ramalingam teaches that the user or administrator submit requirement to provision virtual desktop, Xu has shown that it is commonly known in the field that request can be translated to platform appropriate messages, applicants have therefore only claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 9, the combination of Ramalingam, Alexander and Xu further teach:
The apparatus of claim 8, wherein the workload request includes a target service identifier, composite node identifier, and tenant identifier. (Ramalingam [0014])

As per claim 10, the combination of Ramalingam, Alexander and Xu further teach:
The apparatus of claim 8, wherein to translate the request into at least one message for a hardware resource associated with the composite node, the at least one processor to: access a table to determine hardware resource identifiers and addresses associated with the composite node. (Ramalingam [0014])

As per claim 11, the combination of Ramalingam, Alexander and Xu further teach:
The apparatus of claim 8, wherein the interface comprises one or more of: a network interface, a fabric interface, or a compute sled interface. (Ramalingam [0014]: note a network interface is inherently required.)

As per claim 17, the combination of Ramalingam and Alexander did not teach:
The method of claim 13, comprising: receiving a request to execute a workload request, wherein the workload request includes a target service identifier, composite node identifier, and tenant identifier and translating the request into at least one message to a hardware resource associated with the composite node.

However, Xu teaches:
The method of claim 13, comprising: receiving a request to execute a workload request, wherein the workload request includes a target service identifier, composite node identifier, and tenant identifier and translating the request into at least one message to a hardware resource associated with the composite node.  (Xu figure 2A)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Xu into that of Ramalingam and Alexander in order to receive a request to execute a workload request and translate the request into at least one message for a hardware resource associated with the composite node. Ramalingam teaches that the user or administrator submit requirement to provision virtual desktop, Xu has shown that it is commonly known in the field that request can be translated to platform appropriate messages, applicants have therefore only claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 6, 8 – 15, 17 – 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196